BOK Financial Corporation. Member FDIC. Equal Housing Lender. Services provided by BOKF, NA doing business as Bank of Albuquerque, Bank of Arizona, Bank of Arkansas, Bank of Kansas City, Bank of Oklahoma, Bank of Texas, Colorado State Bank and Trust. Investor Day September 21, 2011 Legal Notice Forward-Looking Statements:This presentation contains forward-looking statements that are based on management’s beliefs, assumptions, current expectations, estimates, and projections about BOK Financial Corporation, the financial services industry, and the economy generally.Words such as “anticipates”, “believes”, “estimates”, “expects”, “forecasts”, “plans”, “projects”, variations of such words, and similar expressions are intended to identify such forward-looking statements.Management judgments relating to, and discussion of the provision and allowance for credit losses involve judgments as to future events and are inherently forward-looking statements.Assessments that BOK Financial’s acquisitions and other growth endeavors will be profitable are necessary statements of belief as to the outcome of future events, based in part on information provided by others which BOKF has not independently verified.These statements are not guarantees of future performance and involve certain risks, uncertainties, and assumptions which are difficult to predict with regard to timing, extent, likelihood and degree of occurrence.Therefore, actual results and outcomes may materially differ from what is expressed, implied or forecasted in such forward-looking statements.Internal and external factors that might cause such a difference include, but are not limited to, (1) the ability to fully realize expected cost savings from mergers within the expected time frames, (2) the ability of other companies on which BOKF relies to provide goods and services in a timely and accurate manner, (3) changes in interest rates and interest rate relationships, (4) demand for products and services, (5) the degree of competition by traditional and non-traditional competitors, (6) changes in banking regulations, tax laws, prices, levies, and assessments, (7) the impact of technological advances, and (8) trends in customer behavior as well as their ability to repay loans.BOK Financial Corporation and its affiliates undertake no obligation to update, amend, or clarify forward-looking statements, whether as a result of new information, future events, or otherwise. Non-GAAP Financial Measures:This presentation may refer to non-GAAP financial measures.Additional information on these financial measures is available in BOK Financial’s 10-Q and 10-K filings with the Securities and Exchange Commission which can be accessed at www.BOKF.com. BOK Financial Corporation. Member FDIC. Equal Housing Lender. Services provided by BOKF, NA doing business as Bank of Albuquerque, Bank of Arizona, Bank of Arkansas, Bank of Kansas City, Bank of Oklahoma, Bank of Texas, Colorado State Bank and Trust. Agenda 47:30 - 8:00 a.m.Continental breakfast - Hilton Park Cities, Beverly Ballroom A 48:00 - 8:20 a.m.Welcome and Corporate Strategy- Stan Lybarger, President & CEO 48:20 - 8:40 a.m.Financial Overview and Current Trends - Steven Nell, CFO 48:40 - 8:55 a.m. Asset / Liability Management - Marty Grunst, Treasurer 48:55 - 9:20 a.m. Commercial Banking - Dan Ellinor, SEVP 49:20 - 9:30 a.m.Break 49:30 - 9:45 a.m.Credit Administration & Asset Quality - Stacy Kymes, EVP Credit 49:45 - 10:00 a.m.Operations & Technology - Don Parker, Chief Information Officer 410:00 - 10:25 a.m.Consumer Banking & Wealth Management - Steve Bradshaw, SEVP 410:25 - 10:40 a.m.Mortgage Banking - Ben Cowen, President, BOK Financial Mortgage 410:40 - 11:00 a.m.Wealth Management - Scott Grauer, EVP Wealth Management 411:00 - 11:25 a.m.Texas Market Highlights - Norm Bagwell, CEO, Bank of Texas 411:25 - 11:45 a.m.Closing comments and Q&A - Steven Nell, CFO Questions will be taken during the last 5 minutes of each session Please refer to the final slide in this presentations for definitions and footnotes BOK Financial Corporation. Member FDIC. Equal Housing Lender. Services provided by BOKF, NA doing business as Bank of Albuquerque, Bank of Arizona, Bank of Arkansas, Bank of Kansas City, Bank of Oklahoma, Bank of Texas, Colorado State Bank and Trust. Welcome & Strategic Overview Stan Lybarger Chief Executive Officer BOK Financial Corporation. Member FDIC. Equal Housing Lender. Services provided by BOKF, NA doing business as Bank of Albuquerque, Bank of Arizona, Bank of Arkansas, Bank of Kansas City, Bank of Oklahoma, Bank of Texas, Colorado State Bank and Trust. Solid Foundation Outperform Through Economic Cycles Total Return as of 9/13/11 BOK Financial Corporation. Member FDIC. Equal Housing Lender. Services provided by BOKF, NA doing business as Bank of Albuquerque, Bank of Arizona, Bank of Arkansas, Bank of Kansas City, Bank of Oklahoma, Bank of Texas, Colorado State Bank and Trust. Select Components of BOKF’s 2012 Strategic Focus Position the organization to generate sustained revenue growth 1.Accelerate momentum in high quality, profitable loan growth 2.Continue to develop revenue initiatives to offset the financial impact of regulatory reform and work toward increasing the fee revenue contribution to 50% of total revenue 3.Continue to manage assets and liabilities so as to optimize earnings while taking prudent levels of risk and building customer relationships 4.Manage expense growth in relation to revenue growth and work toward reducing the efficiency ratio to below 60% 5.Deploy capital in ways that optimize shareholder value 6.Continue to expand sales teams and acquire talent BOK Financial Corporation. Member FDIC. Equal Housing Lender. Services provided by BOKF, NA doing business as Bank of Albuquerque, Bank of Arizona, Bank of Arkansas, Bank of Kansas City, Bank of Oklahoma, Bank of Texas, Colorado State Bank and Trust. 7 4,530 1 Bank BrandsEmployeesMission Organizational Philosophy üLocal decision making üNationally competitive products üSuperior personalized service BOK Financial Corporation. Member FDIC. Equal Housing Lender. Services provided by BOKF, NA doing business as Bank of Albuquerque, Bank of Arizona, Bank of Arkansas, Bank of Kansas City, Bank of Oklahoma, Bank of Texas, Colorado State Bank and Trust. The Current Environment Dave Horsey, Seattle Post - Intelligencer Risks to the fragile domestic economy 4Potential Eurozone debt crisis 4Political dysfunction 4Natural disasters 4Continuing regulatory reform BOK Financial Corporation. Member FDIC. Equal Housing Lender. Services provided by BOKF, NA doing business as Bank of Albuquerque, Bank of Arizona, Bank of Arkansas, Bank of Kansas City, Bank of Oklahoma, Bank of Texas, Colorado State Bank and Trust. Building on an Outstanding Past, Positioned for an Excellent Future 4Dominant position in Oklahoma; strong revenue growth in markets outside Oklahoma 4OOR in markets outside OK -16% 3 year CAGR 4OOR in OK market - 6% 3 year CAGR 4Proven core strategy 4Diversified fee-based revenue contributed 43% of total revenue versus peer median of 34% 4High quality diversified loan portfolio 4Solid capital and liquidity 4Superior talent and service delivery BOK Financial Corporation. Member FDIC. Equal Housing Lender. Services provided by BOKF, NA doing business as Bank of Albuquerque, Bank of Arizona, Bank of Arkansas, Bank of Kansas City, Bank of Oklahoma, Bank of Texas, Colorado State Bank and Trust. Financial Overview and Current Trends Steven Nell Chief Financial Officer BOK Financial Corporation. Member FDIC. Equal Housing Lender. Services provided by BOKF, NA doing business as Bank of Albuquerque, Bank of Arizona, Bank of Arkansas, Bank of Kansas City, Bank of Oklahoma, Bank of Texas, Colorado State Bank and Trust. Current Trends: Revenue •NIR and NIM have been pressured by the decline in loans and the declining yield on the securities portfolio and are expected to remain under pressure •C&I loan growth returned in2011, increasing $400 million year to date; loan trends are expected to continue through 3Q BOK Financial Corporation. Member FDIC. Equal Housing Lender. Services provided by BOKF, NA doing business as Bank of Albuquerque, Bank of Arizona, Bank of Arkansas, Bank of Kansas City, Bank of Oklahoma, Bank of Texas, Colorado State Bank and Trust. Current Trends:Credit Quality & Expenses •Net charge-offs have normalized to historic levels leading to a lower provision and allowance •BOKF continually monitors expenses in relation to revenue; working to migrate the efficiency ratio below 60% * Excludes changes in the fair value of MSRs BOK Financial Corporation. Member FDIC. Equal Housing Lender. Services provided by BOKF, NA doing business as Bank of Albuquerque, Bank of Arizona, Bank of Arkansas, Bank of Kansas City, Bank of Oklahoma, Bank of Texas, Colorado State Bank and Trust. Capital Deployment 4Organic growth 4Capacity to fund acquisitions without additional debt or equity 4Dividends (increased quarterly dividend 10% to $0.275 in April 2011 - current yield 2.3%) 4Stock repurchases: ~320,000 shares purchased YTD through 9/19/11 Capital Strong without TARP or Dilutive Stock Issuance BOK Financial Corporation. Member FDIC. Equal Housing Lender. Services provided by BOKF, NA doing business as Bank of Albuquerque, Bank of Arizona, Bank of Arkansas, Bank of Kansas City, Bank of Oklahoma, Bank of Texas, Colorado State Bank and Trust. BOKF Markets 4Relationship Banking 4Empowered local market leadership 4Efficient centralized back office 4Personalized delivery of sophisticated products 4M&A Opportunity 4Seeking fill in opportunity for branch network 4$1B - $2B in assets 4Begin at 15% IRR 4Non-bank prospects include trust companies, asset managers, broker/dealers, etc. 4Organic Growth Opportunity 4Resilient markets with attractive demographics 4Branch networks are in faster growing metropolitan areas within states 4Dominate deposit market share in OK 4Significant market share opportunities outside OK 4Market disruption opportunities 4Compete successfully against large nationals BOK Financial Corporation. Member FDIC. Equal Housing Lender. Services provided by BOKF, NA doing business as Bank of Albuquerque, Bank of Arizona, Bank of Arkansas, Bank of Kansas City, Bank of Oklahoma, Bank of Texas, Colorado State Bank and Trust. Asset / Liability Management Marty Grunst Treasurer BOK Financial Corporation. Member FDIC. Equal Housing Lender. Services provided by BOKF, NA doing business as Bank of Albuquerque, Bank of Arizona, Bank of Arkansas, Bank of Kansas City, Bank of Oklahoma, Bank of Texas, Colorado State Bank and Trust. BOK Financial Corporation. Member FDIC. Equal Housing Lender. Services provided by BOKF, NA doing business as Bank of Albuquerque, Bank of Arizona, Bank of Arkansas, Bank of Kansas City, Bank of Oklahoma, Bank of Texas, Colorado State Bank and Trust. Investment Portfolio 4Core portfolio size has remained relatively steady over the last several quarters 4Portfolio yield is affected by mortgage prepayment speeds as a function of both actual and anticipated prepayment levels 42011 industry experience indicates a secular decline in prepayment speed sensitivity 4We expect this to reduce the sensitivity of the portfolio yield to declines in market interest rates BOK Financial Corporation. Member FDIC. Equal Housing Lender. Services provided by BOKF, NA doing business as Bank of Albuquerque, Bank of Arizona, Bank of Arkansas, Bank of Kansas City, Bank of Oklahoma, Bank of Texas, Colorado State Bank and Trust. Net Interest Revenue & NIM 4Growth of the securities portfolio has supported NIR 4BOKF’s NIR has grown at a 10% CAGR over the past 10 years compared to the peer median of 6% 4AFS portfolio yield was 3.04% in Q2 2010, whereas reinvestment yields have recently fallen to the 2% area 4Loan spreads have held relatively steady through Q2 2011, however there is evidence of increased competitive pressure BOK Financial Corporation. Member FDIC. Equal Housing Lender. Services provided by BOKF, NA doing business as Bank of Albuquerque, Bank of Arizona, Bank of Arkansas, Bank of Kansas City, Bank of Oklahoma, Bank of Texas, Colorado State Bank and Trust. Deposits and Wholesale Funding 4Recent deposit growth has predominantly displaced short-term wholesale funding sources 4Demand Deposit growth has been the primary driver of overall deposit growth 4The resulting improved funding mix has lowered overall funding costs BOK Financial Corporation. Member FDIC. Equal Housing Lender. Services provided by BOKF, NA doing business as Bank of Albuquerque, Bank of Arizona, Bank of Arkansas, Bank of Kansas City, Bank of Oklahoma, Bank of Texas, Colorado State Bank and Trust. Funding Costs 4Funding costs have declined slowly and remained below peer levels 4Interest bearing transaction account costs have declined slowly but steadily over the last several quarters 4The rate increase in Other Borrowings in 2Q was driven by GNMA loans in theservicing portfolio.As the loans move through the resolution process, the funding cost will fall from Q2 2011 levels 4Changes in CD yields are influenced by the maturity distribution of new production BOK Financial Corporation. Member FDIC. Equal Housing Lender. Services provided by BOKF, NA doing business as Bank of Albuquerque, Bank of Arizona, Bank of Arkansas, Bank of Kansas City, Bank of Oklahoma, Bank of Texas, Colorado State Bank and Trust. Commercial Banking Dan Ellinor Senior Executive Vice President BOK Financial Corporation. Member FDIC. Equal Housing Lender. Services provided by BOKF, NA doing business as Bank of Albuquerque, Bank of Arizona, Bank of Arkansas, Bank of Kansas City, Bank of Oklahoma, Bank of Texas, Colorado State Bank and Trust. Commercial Banking 71% 68% 32% 29% COMMERCIAL BANKING REVENUE 4Net interest revenue has been pressured by declining loan balances, but loan fees remain strong 4TransFund is one of the top 10 EFT networks in the nation 4More than 1,900 ATMs 4TF clients in a 16 state area 4Growing merchant services business 4Other fee based revenues include treasury and cash management services, international and customer risk management 4Service charge revenue flattening due to excess deposit balances BOK Financial Corporation. Member FDIC. Equal Housing Lender. Services provided by BOKF, NA doing business as Bank of Albuquerque, Bank of Arizona, Bank of Arkansas, Bank of Kansas City, Bank of Oklahoma, Bank of Texas, Colorado State Bank and Trust. Commercial Banking LOAN PORTFOLIO 4Exit of Indirect portfolio and reduction in energy line usage have contributed $1 billion in shrinkage since 2008 4Diversified portfolio by sector and geography 4Key concentrations remain energy & the general services sector 4Significant spread improvement since 2008; currently pressured due to increased competition DEPOSIT PORTFOLIO 4At June 30, DD represented 44% of commercial deposits 4Commercial deposits have grown nearly $2 billion in the last year BOK Financial Corporation. Member FDIC. Equal Housing Lender. Services provided by BOKF, NA doing business as Bank of Albuquerque, Bank of Arizona, Bank of Arkansas, Bank of Kansas City, Bank of Oklahoma, Bank of Texas, Colorado State Bank and Trust. Commercial Banking COMMERCIAL LOAN PORTFOLIO Since December 2010 4Second consecutive quarter of C&I growth 4Growth in Corporate Banking, including services, wholesale/retail and healthcare 4Energy very choppy 4Flat results in CRE: 4Growth in retail and other CRE 4Continued decline in C&D 4Growth occurring in most markets as economy shows modest growth in the region 4BOKF’s responsive customer focused approach continues to grow our market share (in millions) June 2011 Average 2011 Change Markets: Oklahoma Texas Colorado New Mexico Arizona Kansas City Arkansas $( 8.5) Total Lines of Business Corporate Banking $ 3,769.9 $ 303.8 Real Estate $ 1,558.9 Energy $ 1,533.0 Business Banking Workout & Other Agribusiness Leasing $ 94.8 $ 15.1 Total BOK Financial Corporation. Member FDIC. Equal Housing Lender. Services provided by BOKF, NA doing business as Bank of Albuquerque, Bank of Arizona, Bank of Arkansas, Bank of Kansas City, Bank of Oklahoma, Bank of Texas, Colorado State Bank and Trust. Commercial Banking 4BOKF benefiting from economic strength of our region 4Growth remains diversified and with solid credit metrics 4Additions to corporate banking team in lead markets is paying off (in millions) June Change Markets: Oklahoma Texas Colorado New Mexico Arkansas Arizona Kansas City $ 50.6 Total CORPORATE BANKING LOAN GROWTH Since December 2010 BOK Financial Corporation. Member FDIC. Equal Housing Lender. Services provided by BOKF, NA doing business as Bank of Albuquerque, Bank of Arizona, Bank of Arkansas, Bank of Kansas City, Bank of Oklahoma, Bank of Texas, Colorado State Bank and Trust. Commercial Banking CRE PORTFOLIO 4CRE represented 20% of total loans as of June 30 4Quarterly CRE concentration reporting 4Current focus on income-producing properties 4Talent acquisitions through the cycle BOK Financial Corporation. Member FDIC. Equal Housing Lender. Services provided by BOKF, NA doing business as Bank of Albuquerque, Bank of Arizona, Bank of Arkansas, Bank of Kansas City, Bank of Oklahoma, Bank of Texas, Colorado State Bank and Trust. ENERGY PORTFOLIO 450-60% loan to value 449% of committed production loans secured by oil 4Line usage at June 30 was 44% - well below historical rates of 55-60% 4Energy production portfolio has been one of the best performing portfolios for the last 20+ years 4Sensitivity analysis performed for each credit - currently using a base of $55/bbl for oil and $3/mcf for gas - as well as semi -annual stress tests 4Petroleum engineers on staff Commercial Banking BOK Financial Corporation. Member FDIC. Equal Housing Lender. Services provided by BOKF, NA doing business as Bank of Albuquerque, Bank of Arizona, Bank of Arkansas, Bank of Kansas City, Bank of Oklahoma, Bank of Texas, Colorado State Bank and Trust. Commercial Banking OTHER NICHE BUSINESS LINES 4Niche lines have a defined growth strategy covering BOKF footprint and neighboring states 4HealthCare includes three main types of lending - senior housing, hospitals and medical services 4BOKF operates three specialty lines—leasing, heavy equipment, and agribusiness 4Leasing serves as a companion strategy to core C&I client base 4Heavy Equipment is focused on top tier equipment dealers 4Agribusiness is focused on grain, protein and food processing BOK Financial Corporation. Member FDIC. Equal Housing Lender. Services provided by BOKF, NA doing business as Bank of Albuquerque, Bank of Arizona, Bank of Arkansas, Bank of Kansas City, Bank of Oklahoma, Bank of Texas, Colorado State Bank and Trust. New Mexico Market Growth Strategies: 4Gain momentum in high quality loan growth 4Capitalize on fee based capabilities and grow base 4Leverage strengths of BOKF amongst market disruption Key Competitive Strengths: 4Well established brand and market position 4Diversified revenue base 4Top tier talent and leadership BOK Financial Corporation. Member FDIC. Equal Housing Lender. Services provided by BOKF, NA doing business as Bank of Albuquerque, Bank of Arizona, Bank of Arkansas, Bank of Kansas City, Bank of Oklahoma, Bank of Texas, Colorado State Bank and Trust. Arizona Market Key Competitive Strengths: 4Financial strength of BOKF 4Top tier talent and leadership 4Corporate banking capabilities Growth Strategies: 4Maintain momentum in high quality loan growth 4Penetrate relationships with fee based product offering 4Increase brand strength & awareness BOK Financial Corporation. Member FDIC. Equal Housing Lender. Services provided by BOKF, NA doing business as Bank of Albuquerque, Bank of Arizona, Bank of Arkansas, Bank of Kansas City, Bank of Oklahoma, Bank of Texas, Colorado State Bank and Trust. Arkansas Market Key Competitive Strengths: 4Longevity and stability within market 4Top Tier talent and leadership 4Financial strength of BOKF Growth Strategies: 4Build C&I portfolio alongside CRE book 4Increase cross sales activities 4Pursue Little Rock expansion BOK Financial Corporation. Member FDIC. Equal Housing Lender. Services provided by BOKF, NA doing business as Bank of Albuquerque, Bank of Arizona, Bank of Arkansas, Bank of Kansas City, Bank of Oklahoma, Bank of Texas, Colorado State Bank and Trust. Break BOK Financial Corporation. Member FDIC. Equal Housing Lender. Services provided by BOKF, NA doing business as Bank of Albuquerque, Bank of Arizona, Bank of Arkansas, Bank of Kansas City, Bank of Oklahoma, Bank of Texas, Colorado State Bank and Trust. Credit Administration & Asset Quality Stacy Kymes Executive Vice President, Credit BOK Financial Corporation. Member FDIC. Equal Housing Lender. Services provided by BOKF, NA doing business as Bank of Albuquerque, Bank of Arizona, Bank of Arkansas, Bank of Kansas City, Bank of Oklahoma, Bank of Texas, Colorado State Bank and Trust. Authority Approval Amount Independent Credit Concurrence Officer Beginning at $7.5MM Senior Loan Committee > $25MM Credit Committee > $35MM Board of Directors > $50MM Credit Administration Approval Process 4Individual authority assigned to RMs and
